Opinion issued July 19, 2012.




                                    In The
                             Court of Appeals
                                   For The
                         First District of Texas


                             NO. 01-11-00584-CV


                    Dr. Theresa Hearn-Haynes, Appellant

                                      V.

                          Candlelight Hills, Appellee


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-81797


                      MEMORANDUM OPINION

      Appellant, Dr. Theresa Hearn-Haynes, has neither established indigence nor

paid, or made arrangements to pay, the fee for preparing the clerk=s record. See

TEX. R. APP. P. 20.1 (listing requirements for establishing indigence), 37.3(b)
(allowing dismissal of appeal if no clerk’s record filed due to appellant’s fault).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                        2